Title: To Thomas Jefferson from Robley Dunglison, 23 September 1825
From: Dunglison, Robley
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University
                            Sepr 23 1825
                    One of those troublesome ailments to which I have lately been so subject, is again infesting me so much that I am unable to visit you to day: so soon as it has yielded I shall make a point of calling at Monticello.Believe me, dear Sir, With great respect,
                        Robley Dunglison